Citation Nr: 0115559	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April to July 1943.  The 
appellant is the veteran's widow.

The issue of entitlement to service connection for the cause 
of the veteran's death was denied by rating decision in 
December 1996.  The appellant received written notice of the 
denial by letter in January 1997; however, she failed to file 
a timely appeal therefrom and that decision is final.

The appellant requested that her claim of service connection 
for the cause of the veteran's death be reopened.  Following 
the submission of additional evidence, the claim of service 
connection for the cause of the veteran's death was 
considered as a de novo basis in an October 2000 supplemental 
statement of the case.  While the RO considered the 
appellant's claim on a de novo basis, the Board is not bound 
by that determination.  In fact, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. 
Cir. May 6, 1996). 

The appellant appeared and testified before the undersigned 
member of the Board at a March 2001 Travel Board hearing.




FINDINGS OF FACT

1.  The issue of entitlement to service connection for the 
cause of the veteran's death was denied by rating decision in 
December 1996.

2.  The appellant did not file a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1996 rating decision 
that denied entitlement to service connection for the cause 
of the veteran's death is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the April 1943 entrance physical examination, heart 
trouble was listed as a physical defect or disease.  On 
examination, the cardiovascular system was clinically 
evaluated as normal.  A chest x-ray was negative and blood 
pressure was 148/86.  No defects were listed.  

A July 1943 report of medical officers indicated that the 
veteran was to be discharged for valvular heart disease, 
mitral insufficiency and "moderately severe rheumatic".  A 
history of rheumatic fever since 1938 was noted.  Dyspnea, 
palpitations, tachycardia, and fainting spells on exertion in 
civilian life prior to induction were noted.  Dyspnea, 
palpitations and tachycardia on exertion and the cardinal 
signs of mitral insufficiency were reported during service.  
The veteran was considered as being incapacitated for service 
due to the progressive nature of the disease.  

A December 1960 statement from L. J. Green, M.D., indicates 
that he had been requested to submit all of the veteran's 
medical records.  In September 1942, the veteran was seen 
with a sharp pain under the left armpit.  An 
electrocardiogram was interpreted as showing coronary 
insufficiency.  Additional treatment notations from September 
through December 1942 were noted.

A December 1960 statement from Ralph Keller, D.O., indicates 
that the veteran had been treated for constricting type chest 
pain.  As a clinical impression, the examiner indicated that 
it was necessary to consider angina.   

An October 1966 hospital summary from Lansing General 
Hospital includes a final diagnosis of myocardial 
insufficiency with angina.  

An April 1967 statement from Bernard Sweeney, M.D., includes 
an impression that the veteran had a collection of problems 
all of which defied attempts at objective measurement.  He 
appeared to have arteriosclerotic heart disease.  

Received in November 1996 was a death certificate which shows 
that the veteran died in July 1996 as an inpatient at the 
Munson Medical Center.  The immediate cause of death was 
congestive heart failure of 2 weeks duration due to or as a 
consequence of ischemic cardiomyopathy which had an 
approximate interval between onset and death of "years".

In November 1996, the appellant filed a claim of service 
connection for the cause of the veteran's death.  She 
contended that the veteran's heart condition was aggravated 
when he was in the military.  She further contended that he 
had a heart attack and then was discharged from service.  

By rating decision in December 1996, the claim of service 
connection for the cause of the veteran's death was denied as 
it was determined that the medical evidence failed to show 
that the veteran's cause of death was related to service.  
The appellant received written notice of this denial by 
letter in January 1997.  She failed to take any action with 
respect to the December 1996 denial; thus, this decision 
became final a year after the mailing of notification of the 
decision to her in January 1997.  38 C.F.R. §§ 3.104, 20.302 
(2000).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In this case, the RO handled the appellant's claim as a 
reopened claim in the October 2000 supplemental statement of 
the case.  It is noted that the appellant has already been 
notified of the proper law and regulations used in the 
adjudication of a de novo claim.  In view of the fact that 
the Board is reopening the instant claim hereinbelow, as well 
as the fact that the appellant will have an additional chance 
to submit evidence and argument in support of her claim at 
the RO level, the Board finds that no prejudice has inured to 
the appellant's claim due to the change in the law.

Evidence received since the December 1996 rating denial 
consists of the following.

A December 1997 statement from Douglas Wigton, D.O., 
indicates that the veteran's medical records had been 
extensively reviewed.  It was evident that the veteran had 
significant heart disease that eventually brought about his 
death.  The records from Dr. Green clearly related a history 
of heart disease from September through December 1942.  It 
seemed to the examiner that the veteran did indeed have some 
degree of heart disease prior to his entry into service.  It 
appeared that either a specific injury occurred or the rigors 
of basic training produced a worsening of the symptoms.  It 
was opined that either the service erred in allowing the 
veteran to be inducted or that significant injury did occur 
in basic training.  The examiner further noted the 
appellant's testimony that the veteran had been unable to 
return to the job that he had held in civilian life just a 
few months before, which suggested that the later conclusion 
was most likely.

In a September 1999 statement, B.J. Olafsson, M.D., opined 
that a subsequent heart attack could have been precipitated 
by the strenuous physical activity during basic training.  

Dr. Olafsson indicated in February 2000 that the veteran's 
medical records had been reviewed.  It was concluded that the 
veteran was found to have no medical problems when he was 
inducted into the service.  After a vigorous boot camp, he 
was hospitalized and kept for a long time in the infirmary 
with a subsequent medical discharge.  It was opined that the 
veteran's condition was most likely adversely affected by his 
military service since he was felt to be of no use to the 
army at the time of discharge, having been inducted in good 
health.  From the point of military discharge, the veteran's 
health continued to decline.  Dr. Olafsson agreed with Dr. 
Wigton's conclusion that either the military erred when they 
inducted him or that his condition was adversely affected by 
his military service.

Multiple statements were received from family members and 
long time family friends who, in the aggregate, indicated 
that the veteran was healthy before service, suffered from 
heart related problems during service, and that he was unable 
to perform the same type of activities and employment after 
the service as he had before service.

The appellant and her son testified in March 2001 that the 
veteran never had serious heart problems prior to service; 
that he was hospitalized for heart problems during service; 
and that he was unable to resume his pre-service employment 
or engage in the same type of activities after service.

The additional evidence submitted in the form of the December 
1997 statement from Dr. Wigton and the February 2000 
statement from Dr. Olafsson constitutes evidence that was not 
previously considered which bears directly and substantially 
on the specific issue under consideration; that is, whether a 
disease or disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause the veteran's death.  These physicians concluded that 
either the military erred when they inducted the veteran or 
that his condition was adversely affected by his military 
service.  This is evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 38 
C.F.R. § 3.156.  These medical statements therefore 
constitute new and material evidence and the veteran's claim 
is reopened.  

The Board notes that the reopening of a claim typically would 
raise a due process issue which was addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing a 
veteran's claim on a de novo basis would cause prejudice to 
the claimant.  As the instant claim, however, must be 
remanded to the RO for fulfillment of the duty to assist, the 
appellant will have an additional opportunity to present 
evidence and argument in support of her de novo claim.   


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death, the 
appellant's claim must be evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

VA has a duty to assist the appellant in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this regard, the Board notes that the veteran was 
hospitalized at the time of this death; however, the terminal 
hospital records have not been obtained.  Following the 
gathering of all medical records, the claims file should be 
sent to a VA physician for the preparation of a medical 
opinion relative to the appellant's claim based on the 
complete medical record.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran before his death.  
After securing any necessary releases, 
the RO should obtain all records for the 
last 2 years of the veteran's life to 
include the July 1996 terminal treatment 
records from Munson Medical Center.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

3.  The RO should obtain a VA cardiology 
medical opinion to address the question 
of whether it is at least as likely as 
not that the veteran's valvular heart 
disease and mitral insufficiency 
underwent an increase in severity during 
service beyond the natural progress of 
the disease.  If the answer to this 
question is in the affirmative, then the 
physician should render an opinion as to 
whether it is at least as likely as not 
that the valvular heart disease and 
mitral insufficiency that was manifested 
during service either caused or 
contributed substantially or materially 
to cause death.  The claims folder must 
be made available to the physician 
providing the medical opinion.  The 
underlined burden of proof must be used 
in the formulation of all medical 
opinions.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

4.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appellant 
and her representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



